FILED VIA EDGAR November 15, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: AlphaMark Investment Trust File Nos. 811-22213 Enclosed for filing, pursuant to Rule 17g-1 of the Investment Company Act of 1940 (the "1940 Act"), please find a copy of the Investment Company Bond (the "Bond") forAlphaMark Investment Trust (the “Trust") under Exhibit 99.1. Also enclosed is a copy of the resolutions of the Board of Trustees of the Trust, including a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Trust, approving the amount, type, form and coverage of the Bond, now in effect for the Trust under Exhibit 99.2. Premiums for the Bond have been paid for the period beginningNovember 2, 2011 toNovember 2, 2012. If you have any questions about this filing, please contact the undersigned at (513) 587-3406. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Secretary Distributed by Ultimus Fund Distributors, LLCP.O. Box 46707Cincinnati, Ohio 452461-866-420-3350
